DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney James J. Merrick with Reg. No. 43,801 on 07/14/2022.

The application has been amended as follows: 
Claims 13-14 and 17-20 cancelled.


Allowable Subject Matter
Claims 10-12 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “Reply to Office Action of March 28, 2022a side surface of the first print layer and a side surface of the second print layer form an inclined surface having an inclination angle that is smaller than a right angle with respect to the first side of the first print layer in the first non-transmissive area, 
wherein the window substrate has a curved surface such that the first side of the window substrate is concave in the non-transmissive area, and the second print layer has a curved surface which contacts the first print layer, 
wherein the display device further comprises: 
an optical-clear adhesive disposed between the display panel and the side surface of the first print layer and between the display panel and the side surface of the second print layer,
wherein a surface of the window panel facing the optical-clear adhesive has a shape in a sequence of a curve, a straight-line, and a curve, from the second non-transmissive area to the transmissive area.”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 11-12 and 16 depending from claim 10 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841